Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 objected to because of the following informalities:  
In line 2 of claim 26, “one or substrates” should read “one or more substrates” to improve clarity.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 7, the limitation “means for rotating the at least one mount” invokes 35 U.S.C. 112(f). In pg. 8 line 35 of the specification, the means for rotating is given the example of “an actuator configured to rotate.” Therefore, the claim limitation will be interpreted as an actuator, or equivalent thereof, that is capable of rotating the mount.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "one or both of the first and second deposition sensors" in line-3.  There is insufficient antecedent basis for this limitation in the claim because claim 5 depends on claim 2, and the first and second deposition sensors are introduced in claim 4.
Claim 9 recites the limitation "the at least one deposition sensor or one or both of the first and second deposition sensors" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because claim 9 only depends on claim 1, 7, and 8 but the “at least one deposition sensor” is introduced in claim 2 and the “first deposition sensor” and “second deposition sensor” are introduced in claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (WO 9901277 A1).
Regarding claim 1, Brown (WO 9901277 A1) teaches an apparatus for depositing a germanium interlayer (pg. 15 line 17-28) and a DLC (diamond-like carbon) layer (pg. 17 line 18-24) onto a substrate (Fig. 1 – 20), wherein the apparatus comprises a vacuum chamber (pg. 9 line 5-6). Additionally, Brown teaches that the germanium can be deposited by magnetron sputtering or ion beam sputtering (pg. 17 – line 10-12) with a pure germanium target (pg. 15 line 22-23). Brown also teaches that magnetron sputtering can be used for depositing a carbon target to form the DLC layer (pg. 18 line 1-9). Brown teaches a substrate holder (Fig. 1 – 3) that can incorporate tilt, rotation, or planetary motion (movable mount) (pg. 14 line 12-15). Germanium is sputtered on the surface when the substrate is moved through the germanium sputtering zone (see annotated Fig. 1; pg. 15 line 17-28). Similarly carbon is deposited on the surface when the substrate is moved through the carbon sputtering zone (see annotated Fig. 1; pg. 15 line 8, pg. 18 line 1-9). Brown does not explicitly teach moving the substrate through the germanium and carbon sputtering zones on the mount. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a 
Annotated Fig. 1 (Brown)

    PNG
    media_image1.png
    712
    691
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 9901277 A1) in view of Price (WO 2015171149 A1). Patashnick (US 3926271 A) is used as evidence of inherency.
Regarding claim 2, Brown fails to explicitly teach a deposition sensor configured to measure a parameter indicative of the amount of germanium and/or carbon which is deposited onto a sensing surface of the said deposition sensor. However, Price (WO2015171149A1) teaches a measurement device (deposition sensor) to measure in-situ deposition rate (parameters indicative of the amount of germanium and/or carbon deposited) using a quartz crystal microbalance (para 0034). QCMs operate by measuring the resonant frequency of a quartz crystal as a material is deposited onto the crystal (Patashnick col 1 line 18-34); therefore, the QCM of Price inherently functions by measuring deposition on the quartz plate (sensing surface). Brown teaches minimizing batch-to-batch variation of the DLC layer by controlling process parameters (pg. 13 line 6-11). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the measurement device of Price in the Brown invention in order to more accurately measure and control the variability of process variables, such as deposition rate (Price para 0033-0034).
Regarding claim 3, Price also teaches feeding the measured deposition rate into a PID (control) loop to correct (change responsive to the received measurements) voltage in an electron gun (para 0034 line 19-22) in order to alter the deposition rate, which is equivalent to changing the intensity/rate of sputtering. Because Price teaches that such PID control systems were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the measurement device and PID loop of Price to measure and control the deposition rate of germanium and/or carbon in the Brown apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would 
Regarding claim 4, Price teaches using a plurality of quartz crystal microbalances (first and second deposition sensors) at different points in the chamber to provide more accurate values (para 0034 line 22-24). However, Brown in view of Price fails to explicitly teach that the first deposition sensor is configured to measure a first parameter indicative of the amount of germanium deposited onto a sensing surface and that the second deposition sensor is configured to measure a second parameter indicative of the amount of carbon deposited onto a sensing surface. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Brown in view of Price teaches all of the claimed structural limitations, which is necessarily capable of measuring a first parameter indicative of the amount of germanium with one sensor and measuring a second parameter indicative of the amount of carbon with another sensor.
Regarding claim 5, Price teaches that the measurement device (deposition sensor) can comprise a quartz crystal microbalance (para 0034 line 16-24).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 9901277 A1) in view of Shidoji (US 20040026240 A1).
Regarding claim 6, Brown fails to explicitly teach the first and second magnetron sputtering devices are pulsed DC magnetron sputtering devices. Shidoji (US 20040026240 A1) teaches a pulsed DC magnetron sputtering source (para 0014). Because Shidoji teaches that such pulsed sputtering sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pulsed DC magnetron sputtering source to deposit germanium and DLC from the sputtering targets of Brown with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 9901277 A1) in view of Teng (US 20140131198 A1)
 Regarding claim 7, Brown teaches that the substrate holder (mount) is rotatable (pg. 14 line 12-15). Brown fails to explicitly teach the apparatus comprises an actuator (means for rotating), or equivalent thereof, to rotate the holder. However, Teng (US 20140131198 A1) teaches a rotatable substrate drum that is rotated by an electric motor (actuator) (para 0025) at constant or variable speeds. Because Teng teaches that such drum substrate holders were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the rotatable substrate drum of Teng to hold substrates for deposition of the germanium and carbon films of Brown with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all 
Regarding claim 8, Teng teaches the substrate holder (mount) is a drum rotatable about a central vertical (longitudinal) rotational axis (para 0025).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 9901277 A1) in view of Teng (US 20140131198 A1), as applied to claim 8 above, and further in view of Shidoji (US 20040026240 A1).
Regarding claim 9, Brown in view of Teng fails to explicitly teach a deposition sensor is mounted within the drum. However, Shidoji teaches a thickness measuring instrument (deposition sensor) sensor mounted within a drum (para 0096; Fig. 1 – 44). Because Shidoji teaches that such measuring instruments were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a measurement instrument to measure the film thickness in the apparatus of Brown in view of Teng with a reasonable expectation of success. The rationale to support a conclusion that the . 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 9901277 A1) in view of Mills (US 20050202173 A1).
Regarding claim 11, Brown teaches using an ion source plasma (plasma processing device) with inert gases and hydrogen introduced (pg. 18 line 28-30) but does not explicitly teach a plasma processing device in use with the magnetron sputtering devices. However, Mills teaches the deposition of DLC requires continuous bombardment of the growth surface with energetic species and can be achieved using a sputter vapor deposition of a carbon source with a plasma that may comprise an inert gas catalyst and hydrogen (para 0329), and plasma can be produced by a magnetron as a microwave generator (para 0267). Brown teaches a similar plasma in its ion deposition method (pg. 18 line 28-30) and desires to produce a DLC film (Abstract) Additionally, the bombardment of the substrate by energetic species is required to produce DLC by sputtering (Mills para 0329); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the magnetron (plasma processing device) to generate a plasma and bombard the substrate with the plasma (direct plasma towards the at least one mount), thus forming a plasma treatment zone.
Regarding claim 12, Brown and Mills both teach hydrogen in the plasma to modify DLC properties (direct hydrogen ions towards the mount) (Brown pg. 18 line 28-30; Miller para 0329), thus forming a plasma hydrogenation zone

Claims 14, 19-20, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 9901277 A1) in view of Shidoji (US 20040026240 A1).
Regarding claim 14, Brown teaches a method for depositing a germanium interlayer (pg. 15 line 17-28) and a DLC (diamond-like carbon) layer (pg. 17 line 18-24) onto a substrate (Fig. 1 – 20), wherein the apparatus comprises a vacuum chamber (pg. 9 line 5-6). Additionally, Brown teaches that the germanium can be deposited by magnetron sputtering or ion beam sputtering (pg. 17 – line 10-12) with a pure germanium target (pg. 15 line 22-23). Brown also teaches that magnetron sputtering can be used for depositing a carbon target to form the DLC layer (pg. 18 line 1-9). Brown teaches a substrate holder (Fig. 1 – 3) that can incorporate tilt, rotation, or planetary motion (movable mount) (pg. 14 line 12-15). Germanium is sputtered on the surface when the substrate is moved through the germanium sputtering zone (see annotated Fig. 1; pg. 15 line 17-28). Similarly carbon is deposited on the surface when the substrate is moved through the carbon sputtering zone (see annotated Fig. 1; pg. 15 line 8, pg. 18 line 1-9). However, Brown does not explicitly teach moving the substrate through the germanium and carbon sputtering zones on the mount. Shidoji teaches a drum deposition system for depositing a multilayer optical film wherein the substrates are rotated by the drum from a first sputtering source to a second sputtering source (para 0005; Fig. 27 – 210, 212). Because Shidoji teaches that such drum deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the arrangement of Shidoji to move the substrates through a germanium sputtering zone and then a DLC sputtering zone defined by the sputtering targets of Brown with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have 
Regarding claim 19, Brown fails to explicitly teach the first and second magnetron sputtering devices are pulsed DC magnetron sputtering devices. However, Shidoji (US 20040026240 A1) teaches a pulsed DC magnetron sputtering source (para 0014). Because Shidoji teaches that such pulsed sputtering sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pulsed DC magnetron sputtering source to deposit germanium and DLC from the sputtering targets of Brown with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 20, Brown teaches that the substrate holder (mount) is rotatable (pg. 14 line 12-15). Shidoji teaches that the substrates are rotated by the drum from a first sputtering source to a second sputtering source (para 0005; Fig. 27 – 210, 212), thus rotating the substrates through the germanium and carbon sputtering zones defined by the targets of Brown. 
Regarding claim 23, Shidoji teaches the substrates are rotated by the drum from a first sputtering source to a second sputtering source on the opposite side of the drum (sputtering zones do not overlap) (para 0005; Fig. 27 – 210, 212). 
Regarding claim 27, Brown teaches an optical media structure (device) comprising a substrate (Fig. 2A – 21) and a thin film comprising germanium interlayer (Fig. 2A – 26) and DLC over-coat (carbon) (pg. 19 line 15-25, claim 6; Fig. 2 – 27).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 9901277 A1) in view of Shidoji (US 20040026240 A1), as applied to claim 14 above, and further in view of Price (WO 2015171149 A1). Patashnick (US 3926271 A) is used as evidence of inherency.
Regarding claim 15, Brown fails to explicitly teach a deposition sensor configured to measure a parameter indicative of the amount of germanium and/or carbon which is deposited onto a sensing surface of the said deposition sensor. However, Price (WO2015171149A1) teaches a measurement device (deposition sensor) to measure in-situ deposition rate (parameters indicative of the amount of germanium and/or carbon deposited) using a quartz crystal microbalance (para 0034). QCMs operate by measuring the resonant frequency of a quartz crystal as a material is deposited onto the crystal (Patashnick col 1 line 18-34); therefore, the QCM of Price inherently functions by measuring deposition on the quartz plate (sensing surface). Brown teaches minimizing batch-to-batch variation of the DLC layer by controlling process parameters (pg. 13 line 6-11). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the measurement device of Price in the Brown invention in order to more accurately measure and control the variability of process variables, such as deposition rate (Price para 0033-0034).
Regarding claim 16, Price also teaches feeding the measured deposition rate into a PID loop (controller) to correct (change responsive to the received measurements) voltage in an electron gun (para 0034 line 19-22) in order to alter the deposition rate, which is equivalent to changing the intensity/rate of sputtering. Because Price teaches that control methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the measurement device and PID loop of Price to measure and control the deposition rate of germanium and/or carbon in the Brown apparatus with a .

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 9901277 A1) in view of Shidoji (US 20040026240 A1), as applied to claim 14 above, and further in view of Thoni (US 4498728 A).
Regarding claim 26, Brown teaches the substrates are made of glass (pg. 19 line 15-18) and mentions chalcogenide thin films in the background (pg. 1 line 13-14) but fails to explicitly teach a chalcogenide glass substrate. However, Thoni (US 4498728 A) teaches the use of chalcogenide glasses as a substrate for optical thin layers (Abstract). The Brown invention relates to optical recording media (pg. 1 line 5-11) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a chalcogenide glass substrate in the Brown invention.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 9901277 A1) in view of Shidoji (US 20040026240 A1), as applied to claim 27 above, and further in view of Thoni (US 4498728 A).
Regarding claim 28, Brown fails to explicitly teach the substrate comprises an infra-red transmissive optical region. However, Thoni teaches an infrared transmitting substrate comprising chalcogenide glass (infra-red transmissive optical region) for use with optical thin layers (Abstract). Brown teaches glass substrates (pg. 19 line 15-18) and relates to optical recording media (pg. 1 line 5-11); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a chalcogenide glass substrate in the Brown invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergkessel (US 6171714 B1) teaches a deposition drum with two sputter chambers and a plasma treatment chamber. Wach (US 7903338 B1) teaches optical films with a rugate structure and comprising germanium and carbon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794